Exhibit 10.1


--------------------------------------------------------------------------------


FORBEARANCE AND CONSENT UNDER LOAN AND SECURITY AGREEMENT


This Forbearance under Loan and Security Agreement (this "Forbearance") is
entered into as of November 1, 2016 (the "Forbearance Effective Date"), by and
between Partners for Growth IV, L.P., a Delaware limited partnership with its
principal place of business at 1660 Tiburon Blvd., Suite D, Tiburon California
94920 ("PFG") and ActiveCare, Inc., a Delaware corporation with its principal
place of business at 1365 West Business Park Drive, Suite 100, Orem, UT 84058
("Borrower").


WHEREAS, PFG and Borrower entered into that certain Loan and Security Agreement
dated as of February 19, 2016 (the "Loan Agreement") and certain other Security
Documents (as defined below), pursuant to which PFG has made available to
Borrower the maximum aggregate principal amount of $4,500,000 of which (Facility
A) $929,518.43 (as of September 7, 2016) and (Facility B) $1,541,667 in the
aggregate of Tranche 1 and Tranche 2 is outstanding on the Forbearance Effective
Date;


WHEREAS, PFG and Borrower entered into that certain Forbearance under Loan and
Security Agreement dated as of September 9, 2016, pursuant to which PFG agreed
to forbear from exercising remedies under the Loan Agreement due to Borrower's
"Specified Defaults" as defined therein until the earlier to occur of October
31, 2016 and certain therein-specified Termination Events (the "Expired
Forbearance");


WHEREAS, Borrower has notified PFG that it continues to be in default of the
Loan Agreement due to the defaults inherent in the Specified Defaults as defined
in the Expired Forbearance but for reporting periods subsequent thereto but
prior to the Forbearance Effective Date (the "Continuing Defaults");


WHEREAS, Borrower has notified PFG that it contemplates consummation of an
equity financing raising approximately $13,800,000 in net available cash
proceeds to Borrower prior to the debt and other repayments to be reflected in
the Use of Proceeds section of the Registration Statement related to the
Notified Financing (an equity financing raising not less than such amount in net
available cash proceeds to Borrower, the "Notified Financing");


WHEREAS, Borrower has requested PFG's consent to its payment of certain
obligations to third parties in connection with the Notified Financing;


WHEREAS, PFG is willing to provide its consent to certain payments in connection
with the Notified Financing as specified herein;


WHEREAS, in consideration of the Borrower issuing PFG or its nominees a warrant
to purchase 130,000 post-split shares of the Borrower's common stock
("Forbearance Warrants") with an exercise price equal to the issue price per
share in Notified Financing and subject to a lock-up agreement in a form agreed
upon by the Borrower and PFG, PFG is willing to forbear from exercising remedies
under the Loan Agreement for 12 months due to the Continuing Defaults upon the
terms and conditions set forth herein;


NOW THEREFORE, the parties hereby agree as follows:


1. DESCRIPTION OF EXISTING INDEBTEDNESS:  Borrower is indebted to PFG for
Obligations pursuant to the Loan Documents, as set forth in the Recitals.
Defined terms used but not otherwise defined herein shall have the same meanings
set forth in the Loan Agreement.


2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement and in an Intellectual Property
Security Agreement and other documents of even date therewith. The
above-described security documents, together with all other documents securing
repayment of the Obligations, shall be referred to herein as the "Security
Documents". Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations are referred to as the
"Existing Loan Documents".



--------------------------------------------------------------------------------

3. CONSENT.  Expressly subject to the consummation of the Notified Financing and
the receipt by Borrower of the proceeds thereof, PFG consents to the following
payments from the proceeds of the Notified Financing: (1) payments not to exceed
$485,000 to be made to holders of Borrower's Series E Preferred Stock, (2)
payment not to exceed $370,000 to Rapid Medical Response, LLC in payment of a
promissory note in favor of such person, (3) monthly payments of $25,000 to
Tonaquint Inc. and (4) payment not to exceed $1,000,000 to repay the bridge loan
to which PFG consented in the Prior Forbearance (such payments specified in
clauses (1) through (4), the "Special Permitted Payments").  Additionally, PFG
consents to (i) the Borrower's establishing a new class of preferred stock (the
"Series G Preferred") with such designations, rights and preferences contained
within the contemplated Certificate of Designations, substantially in the form
attached hereto as Exhibit A, to be filed with the State of Delaware, (ii)  the
Borrower's issuance 18,848 shares of Series G Preferred to Tyumen Holdings, LLC,
an entity controlled by Jeffrey Peterson, the Company's Chief Executive Officer
and 24,372 shares of Series G Preferred to Jim Dalton, the Company's former
Chief Executive Officer and a consultant to the Company (iii) the amendment of
the Borrower's charter to effectuate the reverse split of its common stock as
reflected in the amendment attached hereto as Exhibit B, and (iv) a lock-up
period with respect to 10,800 shares of Borrower's common stock issuable to PFG
under the terms of that certain Conditionally-Effective Warrant Cancelation
Agreement between PFG and Borrower dated as of September 9, 2016, such lock-up
period not to exceed six (6) months.
4. RATIFICATION OF LOAN DOCUMENTS; FURTHER ASSURANCES.
(a) Borrower acknowledges and agrees that (i) each of the Existing Loan
Documents remain in full force and effect in accordance with the original terms,
except as expressly modified hereby, (ii) the Liens granted by the Borrower to
PFG under the Existing Loan Documents shall remain in place, unimpaired by the
transactions contemplated by this Forbearance, and PFG's priority with respect
thereto shall not be affected hereby or thereby, and (iii) the Existing Loan
Documents shall continue to secure all Obligations as stated therein except as
expressly amended and modified by this Forbearance and the Forbearance Documents
(as hereinafter defined).
(b) Borrower ratifies, reaffirms, restates and incorporates by reference all of
its representations, warranties, covenants, and agreements made under the
Existing Loan Documents.
(c) Borrower hereby ratifies, confirms, and reaffirms that the Obligations
include, without limitation, the Loans, and any future modifications,
amendments, substitutions or renewals thereof.
(d) Borrower hereby agrees that this Forbearance is the legal, valid and binding
obligation of Borrower, enforceable against Borrower.
(e) Borrower and PFG acknowledge that the Continuing Defaults are ongoing,
existing and continuing Defaults or Events of Default under the Loan Agreement.
(f) Borrower and PFG confirm that neither party has heretofore waived or
modified, and has not agreed to waive or modify, any term of the Existing Loan
Documents, and any actions that Borrower takes or fails to take (including the
expenditure of any funds) is voluntary, informed and taken at its own risk.

--------------------------------------------------------------------------------

(g) Borrower shall, from and after the execution of this Forbearance, execute
and deliver to PFG whatever additional documents, instruments, and agreements
that PFG may reasonably require in order to perfect the Collateral granted in
the Loan Agreement more securely in PFG and to otherwise give effect to the
terms and conditions of this Forbearance, including but not limited to the
issuance of the Forbearance Warrants.
5. FORBEARANCE PERIOD.  Subject to Borrower's strict compliance and performance
with the terms of this Forbearance and each Forbearance Document (as defined in
Section 7(c)) and so long as no Event of Default (other than the Continuing
Defaults) or Termination Event occurs, PFG will forbear from enforcing its
rights and remedies under the Existing Loan Documents from the date hereof
through December 31, 2016 (the "Forbearance Period").  Except as expressly
provided herein, this Forbearance does not constitute a waiver or release by PFG
of any Obligations or of any Default or Event of Default which may arise in the
future after the Forbearance Effective Date.
6. TERMINATION.  The Forbearance Period shall terminate automatically and
without notice to Borrower upon the occurrence of a Termination Event.
7. TERMINATION EVENTS.  The occurrence of any one or more of the following
events shall constitute a termination event (hereinafter, a "Termination Event")
under this Forbearance:
(a) the failure of the Borrower to cause PFG's Obligations to be repaid as and
when required by the Loan Agreement, it being expressly acknowledged and agreed
that TIME IS OF THE ESSENCE;
(b) the filing of a petition for relief by or against Borrower under the United
States Bankruptcy Code;
(c) the failure of the Borrower to promptly, punctually, or faithfully perform
any other material term, condition, or covenant of this Forbearance or any of
the other documents executed and delivered in connection with this Forbearance
(the "Forbearance Documents") as and when due, it being expressly acknowledged
and agreed that TIME IS OF THE ESSENCE;
(d) the occurrence of any Default or Event of Default (other than the Continuing
Defaults and for the periods specified within said definition) under the Loan
Agreement, any other Loan Document or any Forbearance Document;
(e) any recital, representation or warranty made herein, in any Forbearance
Document, or in any report, certificate, financial statement or other instrument
or document previously, now or hereafter furnished by or on behalf of Borrower
in connection with this Forbearance or any Forbearance Document, shall prove to
have been false, incomplete or misleading in any material respect on the date as
of which it was made;


(f) the failure of Borrower to make the Special Permitted Payments upon
consummation of the Notified Financing or to make the payments in amounts
materially higher from the dollar amounts set forth within the definition of
Special Permitted Payments;


(g) the failure or abandonment of the Notified Financing; or
(h) a material impairment in the perfection or priority of PFG's security
interest in the Collateral or in the value of such Collateral taken as a whole
occurs.

--------------------------------------------------------------------------------

8. RIGHTS UPON TERMINATION.  Upon the earlier of (i) the occurrence of any
Termination Event or (ii) the expiration of the Forbearance Period, all of the
Obligations shall, without notice or demand, become immediately due and payable
in full and at the sole discretion of PFG and PFG shall be entitled to
immediately pursue any and all remedies available under applicable law or
pursuant to the Existing Loan Documents.
9. BORROWERS' REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants
that:
(a) immediately upon giving effect to this Forbearance (i) the representations
and warranties contained in the Loan Agreement are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (ii) no Default
or Event of Default has occurred and is continuing (other than the Continuing
Defaults);
(b) Borrower has the corporate power and authority to execute and deliver this
Forbearance and to perform its obligations under the Existing Loan Documents, as
amended by this Forbearance;
(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to PFG on the Forbearance Effective Date of the Loan
Agreement either remain true, accurate and complete as delivered on such
Forbearance Effective Date or Borrower shall have delivered true and correct
copies of the foregoing, as amended, supplemented or restated and, in each case,
all of the foregoing are and continue to be in full force and effect;
(d) the execution and delivery by Borrower of this Forbearance and the
performance by Borrower of its obligations under the Existing Loan Documents, as
amended by this Forbearance, have been duly authorized by all necessary
corporate action on the part of Borrower;
(e) this Forbearance has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with the
terms of this Forbearance, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights;
(f) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against PFG or any past, present or future agent, attorney,
legal representative, predecessor-in-interest, affiliate, successor, assign,
employee, director or officer of PFG, directly or indirectly, arising out of,
based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Forbearance and accrued, existed, was taken, permitted
or begun in accordance with, pursuant to, or by virtue of the terms or
conditions of the Existing Loan Documents, or which directly or indirectly
relate to or arise out of or in any manner are connected with any of the
Existing Loan Documents;
(g) the proceeds of the Notified Financing will be used (in part) by Borrower to
make the Special Permitted Payments;
(h) Borrower has freely and voluntarily entered into this Forbearance after an
adequate opportunity and sufficient period of time to review, analyze and
discuss all terms and conditions of this Forbearance and all factual and legal
matters relevant hereto with counsel freely and independently chosen by it. 
Borrower further acknowledges that it has actively and with full understanding
participated in the negotiation of this Forbearance after consultation and
review with its counsel and that this Forbearance has been negotiated, prepared
and executed without fraud, duress, undue influence or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party to this
Forbearance.

--------------------------------------------------------------------------------

(i) Borrower has not voluntarily or involuntarily, granted any Liens to any
creditor not previously disclosed to PFG in writing on or before the Forbearance
Effective Date or taken any action or failed to take any action which could or
would impair, change, jeopardize or otherwise adversely affect the priority,
perfection, validity or enforceability of any Liens securing all or any portion
of the Obligations or the priority or validity of PFG's claims with respect to
the Obligations relative to any other creditor of Borrower, subject only to
Permitted Liens. Borrower acknowledges that PFG has acted in good faith and has
conducted in a commercially reasonable manner its relationship with such
Borrower in connection with this Forbearance and in connection with the Existing
Loan Documents;
(j) the Security Documents relating to Intellectual Property either disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property or Borrower has included revised and updated Intellectual
Property schedules as part of an update to the Representations required in
Section 11 of this Forbearance;
(k) as of the date hereof, Borrower ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in the Representations dated as of
the Forbearance Effective Date, as amended by any update to the Representations
required in Section 11 of this Forbearance;
(l) except as expressly stated in this Forbearance, neither PFG nor any agent,
employee or representative of PFG has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Forbearance;
(m) Borrower has made such investigation of the facts pertaining to this
Forbearance and all of the matters appertaining thereto, as it deems necessary;
(n) the terms of this Forbearance are contractual and not a mere recital;
(o) appended as Exhibit C hereto is a true, correct and complete capitalization
table of Borrower on a pre-Notified Financing basis which does not yet reflect
the warrant Borrower has agreed to issue to PFG to purchase 130,000 (post-split)
shares of Borrower's common stock upon the initial closing of the Notified
Financing; and
(p) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released.  Borrower shall indemnify PFG, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.
Borrower understands and acknowledges that PFG is entering into this Forbearance
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.
10. CONTINUING VALIDITY.  Except as expressly set forth (if at all) in this
Forbearance, the terms of the Existing Loan Documents remain unchanged and in
full force and effect. PFG's agreement to modifications to the existing
Obligations in no way shall obligate PFG to make any future consents, waivers or
modifications to the Obligations. Nothing in this Forbearance shall constitute a
satisfaction of the Obligations or a waiver of any default under the Existing
Loan Documents.  It is the intention of PFG and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by PFG in writing.  Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Forbearance. 
The terms of this paragraph apply not only to this Forbearance, but also to all
subsequent forbearances, loan modification agreements and consents.

--------------------------------------------------------------------------------



11. CONDITIONS.  The effectiveness of this Forbearance is conditioned upon each
of:


(a) Execution and Delivery.  Borrower shall have duly executed and delivered to
PFG a counterpart of this Forbearance.
(b) Payment of PFG Expenses.  Borrower shall have paid upon demand all PFG
expenses (including all reasonable attorneys' fees and expenses) incurred in
connection with this Forbearance.
(c) Update to Representations.  Within ten (10) Business Days from the
Forbearance Effective Date, Borrower shall have delivered an update to the
Representations, to the extent required under Section 6 of the Schedule.
(d) Issuance of Forbearance Warrant. Promptly following (and conditional upon)
an initial closing of the Notified Financing, Borrower shall have issued the
Forbearance Warrant to PFG.
12. NON-INTERFERENCE.  From and after the expiration or termination of the
Forbearance Period, Borrower agrees not to interfere with the exercise by PFG of
any of its rights and remedies.  Borrower further agrees that it shall not seek
to distrain or otherwise hinder, delay, or impair PFG's efforts to realize upon
the Collateral, or otherwise to enforce its rights and remedies pursuant to the
Existing Loan Documents.  The provisions of this Section 12 shall be
specifically enforceable by PFG.


13. INTEGRATION; CONSTRUCTION.  The Loan Agreement, other Existing Loan
Documents and this Forbearance and any documents executed in connection herewith
or pursuant hereto and the Prior Forbearance, only to the extent reference
herein and required to construe this Forbearance, contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Forbearance;
provided, however, that any financing statements or other agreements or
instruments filed by PFG with respect to Borrower shall remain in full force and
effect. The quotation marks around modified clauses set forth herein and any
differing font styles in which such clauses are presented herein are for ease of
reading only and shall be ignored for purposes of construing and interpreting
this Forbearance. This Forbearance is subject to the General Provisions of
Section 8 of the Loan Agreement.


14. RELEASE OF CLAIMS.


(a) FOR AND IN CONSIDERATION OF PFG'S AGREEMENTS CONTAINED HEREIN, BORROWER,
TOGETHER WITH ITS, SUCCESSORS AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY,
"RELEASORS") HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER WAIVES AND
DISCHARGES PFG AND EACH OF ITS RESPECTIVE PARENTS, DIVISIONS, SUBSIDIARIES,
AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND
ASSIGNS, AND EACH OF THEIR RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS,
SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS, AND EMPLOYEES, AND EACH OF
THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND
COLLECTIVELY, THE "RELEASED PARTIES") FROM ALL POSSIBLE CLAIMS, COUNTERCLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY
CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE FORBEARANCE EFFECTIVE DATE
THAT ANY OF THE RELEASORS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT,
TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING WITHOUT
LIMITATION ARISING DIRECTLY OR INDIRECTLY FROM THE LAWSUIT, ANY PRIOR OR
EXISTING LOANS BETWEEN RELEASORS AND RELEASED PARTIES, ANY OF THE EXISTING LOAN
DOCUMENTS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER ANY OF THE EXISTING
LOAN DOCUMENTS, AND/OR NEGOTIATION FOR AND EXECUTION OF THIS FORBEARANCE,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.  EACH OF THE RELEASORS WAIVES THE BENEFITS OF ANY LAW INCLUDING
SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH MAY PROVIDE IN SUBSTANCE: "A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR." EACH
OF THE RELEASORS UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE
TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE
DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW KNOWN OR
SUSPECTED MAY LATER BE DISCOVERED.  EACH OF THE RELEASORS ACCEPTS THIS
POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES
THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR ANY NEW INFORMATION.



--------------------------------------------------------------------------------

(b) By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever.  Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by PFG with respect to the facts underlying
this release or with regard to any of such party's rights or asserted rights.


(c) This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. 
Borrower acknowledges that the release contained herein constitutes a material
inducement to PFG to enter into this Forbearance, and that PFG would not have
done so but for PFG's expectation that such release is valid and enforceable in
all events.


15. GOVERNING LAW; VENUE.  THIS FORBEARANCE SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. 
Borrower and PFG submit to the exclusive jurisdiction of the State and Federal
courts in San Francisco County, California, in connection with any proceeding or
dispute arising in connection herewith.


[Signature Page Follows]

--------------------------------------------------------------------------------

 

This Forbearance is executed as of the date first written above.




Borrower:
ActiveCare, Inc.
By_______________________________
 CEO or President
By_______________________________
Secretary or CFO
PFG:
PARTNERS FOR GROWTH IV, L.P.
 
 
 
By_______________________________
 
Name:  ___________________________
 
Title: Manager, Partners for Growth IV, LLC, its General Partner

 
Signature Page Forbearance under Loan and Security Agreement





--------------------------------------------------------------------------------

EXHIBIT A


CERTIFICATE OF DESIGNATIONS,
PREFERENCES AND RIGHTS OF
SERIES G CONVERTIBLE PREFERRED
STOCK,
$0.00001 PAR VALUE PER SHARE




ActiveCare, Inc., a corporation organized and existing under the laws of the
State of Delaware (the "Company"), hereby certifies that the following
resolution was adopted by the Board of Directors of the Company (the "Board") on
November 1, 2016, in accordance with the provisions of its Certificate of
Incorporation (as amended, the "Certificate of Incorporation") and bylaws. The
authorized series of the Company's previously-authorized preferred stock shall
have the following preferences, privileges, powers and restrictions thereof, as
follows:


RESOLVED, that pursuant to the authority granted to and vested in the Board in
accordance with the provisions of the Certificate of Incorporation and bylaws of
the Company, the Board hereby authorizes a series of the Company's previously
authorized preferred stock (the "Preferred Stock"), and hereby states the
designation and number of shares, and fixes the relative rights, preferences,
privileges, powers and restrictions thereof as follows:


I.
NAME OF THE COMPANY



ActiveCare, Inc.


II.
DESIGNATION AND AMOUNT; DIVIDENDS



A.
Designation. The designation of said series of preferred stock shall be Series G
Convertible Preferred Stock, $0.00001 par value per share (the "Series G
Preferred").



B.
Number of Shares. The number of shares of Series G Preferred authorized shall be
forty-three thousand two hundred twenty (43,220) shares. Each share of Series G
Preferred shall have a stated value equal to $500 (as may be adjusted for any
stock dividends, combinations or splits with respect to such shares) (the
"Series G Stated Value").



Dividends. There will be no dividends due or payable on the Series G Preferred.
 


III.
LIQUIDATION PREFERENCE



The Series G Preferred shall have no liquidation preference.


IV.
CONVERSION



A. Optional Conversion. Each Holder of Series G Preferred shall have the right,
at any time commencing after the issuance, to convert the Series G Stated Value
of such shares (the "Conversion Amount") into fully paid and non-assessable
shares of Common Stock of the Company ("Conversion Shares"). The number of
Conversion Shares issuable upon conversion of the Conversion Amount shall equal
the Conversion Amount divided by the Conversion Price then in effect. The
"Conversion Price" of the Series G Preferred shall be $0.045, subject to
adjustment and except as otherwise set forth below. No fractional shares of
Common Stock shall be issued upon conversion of Series G Preferred. In lieu of
any fractional share to which the holder would otherwise be entitled, the
Company shall round up to the nearest whole share. In order to convert Series G
Preferred into shares of Common Stock, the Holder shall surrender the
certificate or certificates therefor, duly endorsed, to the office of the
Company, and shall give written notice to the Company at such office that the
holder elects to convert the same, the number of shares of Series G Preferred so
converted and a calculation of the Conversion Price (with an advance copy of the
certificate(s) and the notice by facsimile); provided, however, that the Company
shall not be obligated to issue certificates evidencing shares of Common Stock
issuable upon such conversion unless such shares of Series G Preferred are
delivered to the Company as provided above, or the Holder notifies the Company
or its transfer agent that such certificates have been lost, stolen or destroyed
and executes an agreement satisfactory to the Company and its transfer agent to
indemnify the Company from any loss incurred by it in connection with such
certificates. Notice of conversion may be given by a holder at any time during
the day up to 5:00 p.m. New York City time and such conversion shall be deemed
to have been made immediately prior to the close of business on the date notice
of conversion is received by the Company. Within three (3) business days after
the notice of conversion is delivered in accordance with the procedures set
forth above, the Company shall instruct the transfer agent to issue shares of
its Common Stock and to forward the same to the Holder.

--------------------------------------------------------------------------------



B. Automatic Conversion. The Series G Preferred will automatically convert
("Automatic Conversion") upon the closing of an underwritten offering (the
"Qualified Offering") by the Company pursuant to which the Company receives
aggregate gross proceeds of at least Ten Million Dollars (US$10,000,000) in
consideration of the purchase of shares of Common Stock (the "Offering
Securities") and/or which results in the listing of the Company's common stock
on the Nasdaq National Market, the Nasdaq Capital Market, the New York Stock
Exchange, or the NYSE MKT. Upon the closing of the Qualified Offering the
aggregate Series G Stated Value of all shares of Series G Preferred owned by
such Holder will convert into Common Stock at the Conversion Price then in
effect.  Upon the triggering of Automatic Conversion, the Company shall send
written notice (the "Automatic Conversion Notice") to each holder of record of
Series G Preferred specifying the date (the "Effective Date") upon which such
conversion is to become effective (which Effective Date shall not be more than
thirty (30) days after the event which causes such automatic conversion) and to
surrender to the Company, in the manner and at the place designed in the
Automatic Conversion Notice, the certificate or certificates, if applicable,
representing the number of shares of Series G Preferred held by such Holder. In
the event of an Automatic Conversion, (i) the Holder will execute and deliver,
as a condition to the Company's issuance and delivery of the shares underlying
the Automatic Conversion, a lock-up agreement covering a period of 365 days
beginning on the date of the Qualified Offering (the "Lock-up Period"), in form
and substance reasonably required by the Company and/or the underwriter for the
Qualified Offering.  On or after the Effective Date, each holder of Series G
Preferred shall surrender to the Company the certificate or certificates
representing the Series G Preferred, if applicable, owned by such holder as of
the Effective Date in the manner and place set forth in the Automatic Conversion
Notice and thereupon the Company shall, as soon as practicable thereafter, issue
and deliver to the holders of the Series G Preferred either cash or
certificate(s) for the number of shares of Common Stock issuable in connection
with such Automatic Conversion.

--------------------------------------------------------------------------------



C. Certain Adjustments. The Conversion Price will be adjusted proportionately in
the event of stock splits, reverse stock splits or stock dividends.


V.
RANK



All shares of the Series G Preferred shall rank (i) senior to the Company's
Common Stock and any other class or series of capital stock of the Company
hereafter created, the terms of which specifically provide that such class or
series shall rank junior to the Series G Preferred (each of the securities in
clause (i) collectively referred to as "Junior Securities"), (ii) pari passu
with the Company's Series D and Series E classes of preferred stock, (iii) pari
passu with any class or series of capital stock of the Company hereafter created
and specifically ranking, by its terms, on par with the Series G Preferred and
(iv) junior to any class or series of capital stock of the Company hereafter
created specifically ranking, by its terms, senior to the Series G Preferred, in
each case as to dividend distributions or distributions of assets upon
liquidation, dissolution or winding up of the Company, whether voluntary or
involuntary.


VI.
VOTING RIGHTS



The holders of our Series G Preferred will vote together with the holders of the
Company's Common Stock on an as converted basis on each matter submitted to a
vote of holders of Common Stock. The number of votes that may be cast by a
holder of Series G Preferred shall be equal to the number of Conversion Shares
issuable upon conversion of such Holder's Series G Preferred on the record date
for determining those stockholders entitled to vote on the matter.


In addition, the affirmative vote of the holders of a majority of the Company's
outstanding Series G Preferred is required to (i) amend the Company's
certificate of incorporation or bylaws in a way that would be adverse to the
holders of the Company's Series G Preferred, (ii) effect a liquidation event,
(iii) declare or pay dividends (other than on currently outstanding preferred
stock), and (iv) and issue any securities in parity or senior to the rights of
the Series G Preferred with respect to dividend distributions or distributions
of assets upon liquidation, dissolution or winding up of the Company.


VII.
MISCELLANEOUS



A.
Status of Redeemed Stock. In case any shares of Series G Preferred shall be
redeemed or otherwise repurchased or reacquired, the shares so redeemed,
repurchased, or reacquired shall resume the status of authorized but unissued
shares of preferred stock, and shall no longer be designated as Series G
Preferred.

B.
Lost or Stolen Certificates. Upon receipt by the Company of (i) evidence of the
loss, theft, destruction or mutilation of any Preferred Stock Certificate(s) and
(ii) in the case of loss, theft or destruction, indemnity (with a bond or other
security) reasonably satisfactory to the Company, or in the case of mutilation,
the Preferred Stock Certificate(s) (surrendered for cancellation), the Company
shall execute and deliver new Preferred Stock Certificates.

C.
Waiver. Notwithstanding any provision in this Certificate of Designation to the
contrary, any provision contained herein and any right of the holders of Series
G Preferred granted hereunder may be waived as to all shares of Series G
Preferred (and the holders thereof) upon the unanimous written consent of the
holders of the Series G Preferred.

D.
Notices. Any notices required or permitted to be given under the terms hereof
shall be sent by certified or registered mail (return receipt requested) or
delivered personally, by nationally recognized overnight carrier or by confirmed
facsimile transmission, and shall be effective five (5) days after being placed
in the mail, if mailed, or upon receipt or refusal of receipt, if delivered
personally or by nationally recognized overnight carrier or confirmed facsimile
transmission, in each case addressed to a party as set forth below, or such
other address and telephone and fax number as may be designated in writing
hereafter in the same manner as set forth in this Section.




--------------------------------------------------------------------------------

If to the Company:


ActiveCare, Inc.
1365 West Business Park Drive
Suite 100
Orem, Utah 84058
Attention: Jeffrey Peterson Telephone: (877) 219-6050




If to the holders of Series G Preferred, to the address listed in the Company's
books and records.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has signed this certificate as of the
______ day of November ___, 2016.


ACTIVECARE, INC.
 
By:
Name:
Jeffrey Peterson
Title:
Chief Executive Officer








--------------------------------------------------------------------------------

 





EXHIBIT B


(See attached Amendment to the Certificate of Incorporation)







--------------------------------------------------------------------------------

 



EXHIBIT C


Capitalization Table



--------------------------------------------------------------------------------













